PER CURIAM:
Roy Franklin Echols, Jr., appeals the district court’s order denying his motion to refund the appellate filing fee paid in a prior appeal. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Echols v. Angelone, No. CA-01-155-3-REP (E.D. Va. June 30, 2005). We grant permission to proceed in forma pauperis in this appeal and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED